Citation Nr: 1121781	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for back and neck bone spurs.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for ear infections.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to service connection for neuropathy of the right lower extremity.

8.  Entitlement to service connection for neuropathy of the left lower extremity.

9.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).  

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for acute myeloid leukemia (AML).

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disability.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Initially, the Board observes that the Veteran's claims of service connection for AML, skin disability, and an eye disability were previously considered and denied by the RO in rating decisions dated in September 1984 and September 1995.  The Veteran was notified of those decisions and of his appellate rights; however, he did not timely file a notice of disagreement as to either decision and those decisions therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1984 & 1995).  

In December 2006, the Veteran sought, among other things, service connection for AML, psoriasis, and eye problems.  However, only with respect to the Veteran's claim of service connection for an eye disability was the issue framed as whether new and material evidence had been submitted to reopen the previously and finally denied service connection claim.  Because the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010), the Board has re-characterized these issues on appeal as claims to reopen.  

Further, on his December 2006 application for VA disability compensation, the Veteran stated that he was seeking service connection for hypertension, previously denied by the RO in its September 1984 and September 1995 decisions.  Although November 2007 and February 2008 development letters included hypertension in the list of issues, that issue was not addressed by the RO in its June 2008 rating decision.  As that matter has not been adjudicated by the RO, it is not before the Board; hence, the Veteran's claim for service connection for hypertension is referred to the agency of original jurisdiction (AOJ) for appropriate action.

Also in December 2006, the Veteran applied for nonservice-connected disability pension benefits.  The November 2007 development letter provided the Veteran with information regarding what the evidence must show to support such a claim.  It does not appear from the record before the Board that the Veteran's claim for nonservice-connected pension benefits has been adjudicated by the AOJ.  This matter is also referred to the AOJ for appropriate action.

On September 13, 2010, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

(The decision below addresses the Veteran's claims for service connection for acid reflux and a higher initial rating for service-connected PTSD, as well as the issue of whether new and material evidence has been submitted to reopen previously denied claims of service connection for AML, psoriasis, and an eye disability.  The claims of service connection for a disability of the spine, hearing loss, tinnitus, an ear disability, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, a prostate disorder, and the underlying claims of service connection for an eye disability and psoriasis are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have acid reflux that is attributable to his active military service.

2.  The Veteran's service-connected PTSD has been manifested by chronic sleep impairment, depressed mood, anxiety, weekly panic attacks, hypervigilance, mild memory loss, and disturbance of mood and motivation, which have resulted in mild occupational and social impairment.

3.  By a September 1995 decision, the RO denied service connection for AML and determined, among other things, that new and material evidence sufficient to reopen previously denied claims of service connection for an eye disability and skin disability had not been submitted; the Veteran did not appeal.  

4.  Evidence received since the RO's September 1995 as it pertains to the Veteran's claim of service connection for AML does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim; nor does it raise a reasonable possibility of substantiating the claim or trigger VA's duty to assist.

5.  Evidence received since the RO's September 1995 decision relates to an unestablished fact necessary to substantiate the claim of service connection for psoriasis and it raises a reasonable possibility of substantiating the underlying claim.

6.  Evidence received since the RO's September 1995 decision relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have acid reflux that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for a rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010). 

3.  The September 1995 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1995).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for AML has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been submitted to reopen the claim of service connection for psoriasis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  New and material evidence has been submitted to reopen the claim of service connection for an eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 1966 to July 1968.  His DD Form 214 shows that he had one year of foreign service in the Republic of Vietnam.  Military occupational specialty (MOS) was that of a welder.  The Veteran's service treatment records (STRs) show several complaints of, and treatment for, ear infections.  They also document that in April 1967, the Veteran got battery acid in his right eye.  His eye was flushed with water and he was treated with an eye patch and ointment.  

In August 1984, the Veteran applied for VA disability compensation, seeking service connection for, among other things, a skin rash, eye sensitivity and blurred vision, an anxiety disorder, and pain, numbness, and tingling in his knees and ankles.  He was afforded a VA examination in January 1984.  The examiner noted the Veteran's complaints of neck and leg pain, ear infections, and headaches.  The Veteran also stated that he had twisted a leg in service and experienced discomfort in his left lower extremity with a change in the weather.  The examiner found no specific neurological or psychiatric disorder.  

In September 1984, the RO denied service connection for, among other things, pain and numbness of multiple joints, eye problems, a skin rash, and a nervous condition.  The RO also denied the Veteran's claims as secondary to herbicide exposure, noting that no residuals of the claimed exposure to Agent Orange were found on examination.  The Veteran did not disagree with that decision and it therefore became final.

In February 1995, the Veteran claimed service connection for AML, indicating that he had been diagnosed as having AML in January 1995, which he believed was caused by his exposure to herbicides in service.  He further asserted that he had eye problems, decreased sense of smell, pain and numbness, a skin rash, hypertension, headaches, and a nervous condition, all of which he believed to have been caused by either exposure to herbicides or to welding fumes in service.  Private medical records showed a diagnosis of AML.

In September 1995, the RO denied service connection AML, noting that the available scientific and medical evidence did not support an association between AML and herbicide exposure.  The RO also found that the Veteran's STRs were silent for AML and that the evidence failed to show a manifestation of that condition within a year of discharge from service.  The RO also determined that new and material evidence sufficient to reopen the Veteran's previously denied claims for, among other things, service connection for pain and numbness, eye problems, a skin rash, and a nervous condition had not been submitted.  That Veteran was notified of the RO's decision that same month.  He did not disagree with that decision and it too became final.  

In December 2006, the Veteran filed an application for VA disability compensation and pension.  With respect to his compensation claim, he indicated that he was seeking service connection for PTSD, hypertension, AML, ear infections, hearing loss, tinnitus, eye problems, back and neck bone spurs, acid reflux, and psoriasis.  With respect to his claim for non-service connected pension, he indicated that he was unable to work on account of his PTSD, AML, arthritis, and back and neck bone spurs.

In support of his claim of service connection for PTSD, he submitted a letter from his mother who stated her observations of the Veteran's psychiatric symptomatology.  He also submitted a private psychosocial assessment and employment evaluation.  The private psychologist diagnosed the Veteran as having PTSD, chronic, delayed, and assigned a GAF score of 46.  She noted that the Veteran suffered from the following symptoms that caused social, personal, and occupational impairment:  difficulty concentrating; generalized anxiety; waves of short- and long-term memory loss; flashbacks/intrusive thoughts; insomnia; overwhelming feelings of anger and sorrow with crying spells; withdrawal; and bouts of moderately severe depression.  

The Veteran also submitted a letter wherein he stated his belief that his job as a welder in the Army exposed him to benzene and ionizing radiation, which in turn caused his AML.  He submitted copies of pictures purported to be of him working with solvents and fuel drums in service.  He stated that he was exposed to fuel and other solvents on a daily basis, as well as to constant fumes and smoke from diesel engines and burning human waste.  The Veteran also noted that a mixture of gas and diesel was burned to control mosquitoes.  He asserted that exposure to those fumes was the catalyst for his pain and numbness in his hands, eye problems, skin rash, decreased sense of smell, hypertension, headaches, and nervous condition.  

In November 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims of service connection for PTSD, hypertension, AML, ear infections, hearing loss, tinnitus, eye problems, back and neck bone spurs, acid reflux, and psoriasis.  As part of that notice, he was informed that because he had been previously denied service connection for a nervous condition, hypertension, AML, eye problems, and psoriasis (previously claimed as a skin rash), he must submit new and material evidence to reopen those claims.  Thereafter, the Veteran submitted records from a private urologist, an emergency room report, a magnetic resonance imaging (MRI) report, and a microbiology laboratory report.  He amended his claim to include claims of service connection for prostate problems and neuropathy of the lower extremities.

In December 2007, the Veteran was afforded VA eye, audiology, PTSD, and general medical examinations.  In its examination requests, the RO noted that the Veteran had claimed nonservice-connected pension benefits and requested a general medical examination to determine the Veteran's eligibility for such benefits.  The RO further noted that the Veteran was claiming service connection for hearing loss, tinnitus, and ear infections, and requested that an examination be performed to determine whether it was at least as likely as not that those disabilities were caused or aggravated by ear problems or acoustic trauma in service.  

The VA eye examiner recorded the Veteran's complaints of irritation and discomfort in the left eye.  The Veteran reported the onset to be gradual and symptoms intermittent.  He reported being told that he had cataracts at his last eye examination.  He provided a history of trauma to the eyes in service when he was splashed in the face with battery acid, which resolved without incident.  The examiner recorded the Veteran's right and left eye visual acuity and conducted visual field testing.  Based on the results of those tests, the examiner recorded an assessment of age-related dermatochalasis, age-related cataracts not visually significant, and age-related presbyopia.  

With regards to the Veteran's VA audiology examination, the results of audiometric testing were, in relevant part, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
30
LEFT
10
10
0
25
30

The Veteran's speech recognition scores were 100 percent for the right ear and 92 percent for the left ear.  The Veteran also reported the onset of tinnitus 30 years prior.  The audiologist indicated that the etiology of the Veteran's tinnitus was unknown.  The audiologist stated that she had reviewed the claims folder, which included the Veteran's service entrance and separation examinations showing normal hearing bilaterally.  

Evaluation for PTSD resulted in a diagnosis of PTSD related to a reported in-service stressor of witnessing the death of a fellow soldier.  On examination, it was noted that the Veteran was neatly groomed and casually dressed.  His speech was fluid, goal oriented, reflected logical thought processes, intact critical judgment, limited insight, and grossly unimpaired memory.  The Veteran denied auditory and visual hallucinations and was neither thought disordered nor delusional.  His mood was anxious and his affect irritable and intense.  He denied suicidal and homicidal ideation.  The Veteran gave a remote history of combativeness and endorsed irritability and anger outbursts disproportionate to the provoking stimulus.  He lacked close friends, avoided social activities, and expressed a disinterest in most life activities.  The Veteran denied a loss of appetite, but endorsed chronic sleep pattern disturbance, noting that he had recurring dreams of the death of a fellow soldier.  

The VA examiner found that the Veteran endorsed a pattern of re-experiencing, avoidance, numbing of responsiveness, and hyper-arousal, and assigned a GAF score of 60.  The examiner commented that the Veteran's symptoms were mild to moderate and that his social and occupational impairment due to his PTSD symptoms was mild.  

During the general medical examination for nonservice connected pension purposes, the Veteran related a history of heartburn on and off for the past five years, generally brought on by eating spicy foods.  He reported heartburn several times a week, alleviated by over-the-counter medications.  The Veteran denied abdominal pain, nausea, vomiting, upper gastrointestinal bleeding, and chronic peptic ulcer disease.  The Veteran indicated that he was found to have had an enlarged prostate 18 days prior.  He stated that he had not undergone any prostate procedures or surgeries and he denied prostate cancer, chronic renal dysfunction or failure, urinary tract infections, hematuria, history of nephrolithiasis.  He also denied taking any specific medications for an enlarged prostate.

The VA examiner noted that the Veteran had been diagnosed with AML in 1995 and was treated with three cycles of chemotherapy and subsequently underwent successful bone marrow transplantation.  The Veteran denied any subsequent recurrence of leukemia.  

With regards to the Veteran's reported ear infections, the VA examiner noted that the Veteran had been treated for ear infections in service.  The Veteran reported having bilateral ear symptoms, to include pain, discomfort, and discharge, on an average of six to seven times a years since service, as well as ear infections treated with antibiotics approximately twice a year.  He indicated that his most recent ear infection was a few months ago and stated that his ear symptoms generally lasted a few days to one week.  Examination showed no cerumen, no discharge, no congestion, and no pus.  Tympanic membranes were intact.  There was no evidence of an active ear infection.

The Veteran also reported psoriatic skin lesions all over the body for the past three years, more frequent in the summer and improved with local ointments and creams.  The examiner noted the presence of multiple erythematous macular rashes and old psoriatic lesions present over the anterior aspect of the both knees, back of both elbows, as well as a few spots over the abdomen and trunk.  The total psoriatic skin lesions were about eight percent of the total body and two percent of the exposed body.

The Veteran also reported chronic back and neck pain for 30 years.  He denied any specific injury to his back.  Examination of the spine revealed no tenderness or paraspinal muscle spasm.  X-rays of the spine showed advanced degenerative disc disease (DDD) with significant narrowing of the C4-C-5, C-5-C6, C6-C-7, L4-L5, and L5-S1.  The examiner also noted that the report of the Veteran's private MRI showed multilevel DDD with spondyloscoliosis.  An EMG of the right upper extremity showed no evidence of radiculopathy of peripheral neuropathy.  The examiner noted, however, that the report of the Veteran's private EMG of the lower extremities, conducted in October 2007, revealed bilateral L4-L5 radiculopathy (right greater than left) and moderate peripheral neuropathy.  

The VA examiner diagnosed with Veteran as having acid reflux, by history, status post bone marrow transplant and chemotherapy for AML, recurrent bilateral ear infections, psoriasis, degenerative joint and disc disease involving the cervical, thoracic, and lumbosacral spine, minimal kypho-scoliosis of the upper thoracic spine, and moderate peripheral neuropathy involving both lower extremities.  The examiner opined that the above medical conditions were not likely preventing the Veteran from performing his daily routine activities and sedentary jobs.

In February 2008, the RO requested that the Veteran be scheduled for VA genitourinary and peripheral nerve examinations.  On March 3, 2008, the Veteran submitted to a VA peripheral nerves examination conducted by the same examiner who had performed the December 2007 general medical examination for non-service connected pension purposes.  The Veteran reported having had tingling and numbness in the lower extremities and chronic low back pain for 38 years.  He reported that activities such as lifting weights of more than 10 pounds and changes in weather caused or increased the severity of his symptoms.  He also noted tingling and numbness of both feet on and off for last several years.  The examiner noted that bilateral L4-L5 radiculopathy and moderate peripheral neuropathy involving both lower extremities had been shown on EMG dated in October 2007.  

In a June 2008 decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  The RO also denied service connection for acid reflux, psoriasis, back and neck bone spurs, tinnitus and hearing loss, ear infections, AML, neuropathy of the lower extremities, and a prostate condition, and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for an eye disability.  The Veteran disagreed with that decision, to include the evaluation of his PTSD, and filed an appeal to the Board.

In September 2009, the RO received from the Social Security Administration (SSA) a compact disc (CD) containing the Veteran's SSA records.  Review of the records reveals that the Veteran was awarded SSA benefits, effective June 1, 2006.  Contained within the SSA records are numerous private medical records related to treatment for, among other things, back pain, radiating pain, sinusitis, and psoriasis.  A November 2008 mental status examination report is also included.  Upon examination, the Veteran stated that he was unable to work due to back, neck, and leg pain.  He reported flashbacks and nightmares, but stated that all of his psychiatric symptoms were well controlled "other than having some anniversary reactions around the Christmas season."  The Veteran specifically denied having any psychiatric symptoms, anxiety, and depression that interfered with his basic activities of daily living or ability to work.  It was noted that the Veteran lived with his wife of 35 years, with whom he had a "somewhat indifferent relationship."  He admitted to a long history of having problems feeling close and affectionate towards others, to include family members and coworkers.  The Veteran noted that his sleep was often disturbed on account of his back and neck pain.  

The examiner determined that the Veteran's PTSD had not affected his ability to sustain 40 years of fulltime employment, nor was there evidence of current symptoms to suggest the his PTSD would interfere with his ability to do simple sedentary work or interact appropriately with others.  The Veteran was assigned a GAF score of 60 at that time.  

In March 2010, the Veteran was issued a supplemental statement of the case (SSOC) continuing the denial of his claims.  It was determined that the information contained in his SSA records did not change the outcome of the RO's previous decision.

In September 2010, the Veteran was afforded a Board hearing via videoconference.  He reported a consistency in his PTSD symptoms since the 2006 effective date of his award of service connection, specifically affirming that he had experienced no dramatic increase in the severity of his symptoms.  As to his claims of service connection for acid reflux and psoriasis, the Veteran indicated that he was currently receiving treatment for those conditions and requested that the matters be remanded to afford him an opportunity to obtain medical evidence of a current diagnosis.  The Veteran reported having rashes in service and continuing problems with eczema, but stated that psoriasis was a more recent diagnosis.  He also reported having acid reflux in service, stating that he was bothered by spicy foods and that his symptoms have persisted since service.  The Veteran further stated that he first injured his back in service and has, since that time, had back pain.  He reported a post-service back injury in or around 2006, but stated that prior to that time he had been receiving chiropractic treatment.  The Veteran stated that he could not remember any specific injury to his back in service.  


II.  Analysis

A.  Service Connection-Acid Reflux

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

In December 2006, the Veteran claimed service connection for acid reflux.  On his application for compensation, he indicated that his acid reflux began in 1996.  During his December 2007 VA general medical examination for nonservice-connected pension purposes, the Veteran reported having had heartburn on and off for the previous five years.  Although the examiner diagnosed the Veteran as having acid reflux based on his lay assertions of symptomatology, thus providing evidence of a current disability, there is no evidence of any in-service incurrence or aggravation of acid reflux, and there is no medical evidence of a nexus between current disability and the Veteran's active military service.  Further, there is no credible lay evidence demonstrating continuity of symptomatology.  See 38 C.F.R. 3.303(b).  

The Board has considered the Veteran's assertion made during his Board hearing that he first experienced acid reflux in service, which had persisted since that time, but finds that statement to be incredible.  The Board first notes that a review of the Veteran's STRs fails to reveal any complaints of, or treatment related to, acid reflux or heartburn.  The Board finds most significant the Veteran's application for VA disability compensation wherein he reported the onset of his acid reflux to be in 1996.  Further, he related to the VA examiner in 2007 that he had experienced acid reflux symptoms on and off for only the past five years.  Moreover, the Veteran's SSA records contain a November 2008 consultation report, signed by N.A., M.D, a private physician who the Veteran indicated during his hearing had treated him for acid reflux, fails to list acid reflux under the Veteran's medical/surgical history.  Nor is there an indication that the Veteran was at the time taking medication to alleviate symptoms of acid reflux.

Also weighing against the Veteran's credibility regarding a continuity of symptoms is the fact that the Veteran did not seek service connection for acid reflux until 2006.  However, the Veteran demonstrated awareness that service connection could be claimed for service-related disabilities when he first submitted his VA claims in 1984 and again in 1995.  Yet, even though he asserts that he has had acid reflux since service, inexplicably, he did not claim service connection for it when he filed his claims in 1984 or 1995.  In sum, while the Veteran has a current diagnosis of acid reflux and is competent to describe any symptoms he may have experienced in service and thereafter, the Veteran's credibility is comprised by his own contradictory lay evidence, and his statements of continuity are therefore afforded no weight.

The Board finds that, in light of the Veteran's own assertions as recorded on his application for benefits and during his VA examination, there is no basis to establish service connection for acid reflux, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  The Board also finds that the lack of continuity of documented symptomatology either during or subsequent to service also weighs against the Veteran's claim for service connection for acid reflux based on the provisions of 38 C.F.R. § 3.303(b).  

Further, although the Veteran believes that his acid reflux is due to service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for acid reflux.  

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between his military service and his currently diagnosed acid reflux.  However, as will be discussed in further detail below, because there is no competent and credible evidence that suggests a link between the Veteran's current acid reflux and his military service, VA's duty to provide him with a medical examination in this case was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

B.  Increased Rating

The Veteran asserts that his service-connected PTSD has been more disabling than initially rated.  He contends that a rating in excess of 30 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The Veteran's claim for a higher evaluation for his disability is an original claim that was placed in appellate status by a notice of disagreement (NOD) expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found-- a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Since the award of service connection, the Veteran's PTSD has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).

Based on the January 2007 private psychological assessment, the VA examination report in December 2007, the SSA mental status examination report in November 2008, and the lay evidence of record, the Board finds that a higher rating is not warranted at any point during the appeal period.  The identified symptoms, including anxiety, depression, anger, hypervigilance, avoidance, flashbacks/ intrusive thoughts, mild memory loss, and sleep impairment, are the type of symptoms contemplated by a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

Although the Veteran does not have many close friends, it was noted that he has been married to his wife for 35 years.  Further, the Veteran and his wife have both indicated that he maintains a close relationship with his mother.  Moreover, evidence relevant to the Veteran's work relationships indicates that although the Veteran reported problems feeling close to coworkers, his PTSD symptoms did not affect his ability to perform his job.  Indeed, the evidence reflects that the Veteran maintained employment with the same company for over 40 years, eventually becoming plant manager until the facility closed in 2001.  The Board also finds significant that the December 2007 VA examiner found the Veteran's PTSD to have only a mild impact on social and occupational functioning and that on examination in November 2008, the Veteran reported that his psychiatric symptoms were well controlled and indicated that none of his symptoms interfered with his basic activities of daily living or ability to work.   

The Board has considered the Veteran's September 2010 hearing testimony regarding the severity of his PTSD symptoms, but finds that overall the Veteran's symptoms and level of impairment equates to the level set forth for a 30 percent rating.  Although the Veteran testified that he experienced panic attacks more than once a week and had difficulty in understanding complex commands, and disturbance in mood and motivation have been noted, the other type of symptoms suggestive of higher ratings were expressly found to be absent or not noted on examination, including circumstantial speech, suicidal ideation, obsessional rituals, disorientation, hygiene neglect, delusions, and hallucinations.  Further, the Veteran specifically stated during his hearing in 2010 that his symptoms had been relatively consistent since the 2006 effective date of his 30 percent PTSD disability rating.  The lack of this type of symptomatology is supported by the VA and SSA examiners' descriptions of the Veteran's PTSD symptoms and the assigned GAF scores.

With regard the GAF scores, the Veteran's GAF scores during the relevant time period have been recorded to be 60, save for the score of 46 assigned by the private psychologist in January 2007.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51 - 60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.

Although the Veteran was assigned a GAF score of 46 in January, the Board does not find those scores to be reflective of the Veteran's symptoms as discussed in that report.  The attributes associated with a GAF score of 41-50 include suicidal ideation, several obsessional rituals, or serious occupational or social impairment, as evidenced by such things as no friends or the inability to maintain employment.  There is no evidence of suicidal or homicidal ideations or obsessional rituals.  The evidence also establishes that the Veteran had been employed for 40 years and that his PTSD symptoms did not interfere with ability to maintain the employment.  Thus, the types of symptoms that would coincide with a GAF score of 46 were not noted on examination.  Accordingly, the private psychologist's actual opinion and discussion regarding the level of severity of the Veteran's PTSD are more probative in terms of evidentiary value.  

The Board has considered the statements of the Veteran's mother, but finds the identified symptoms primarily consist of those identified in the medical evidence of record.  Although his mother stated that the Veteran's attitude towards life was different than it used to be, there is no indication that the Veteran had demonstrated thoughts of harming himself or others.  Given this evidence, the Board does not find the lay statement to be supportive of an assignment of a higher rating for the Veteran's service-connected PTSD.

In finding that an evaluation greater than 30 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 30 percent at any point during the appeal period.  Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [PTSD] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2009).  

C.  Petition to Reopen Previously Denied Claims

As noted in the introduction, the RO's September 1995 decision that denied service connection for AML and determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claims of service connection for an eye disability and skin disability constituted a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1995).  

As a result of the finality of the prior decision, the Veteran's claims of service connection for AML, an eye disability, and psoriasis may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

AML

In this case, the evidence of record at the time of the September 1995 decision included:  the Veteran's STRs, a January 1984 VA examination report, private medical evidence showing a diagnosis of AML, and lay statements from the Veteran.  

The Veteran's STRs do not contain a diagnosis of AML.  They are silent for any symptoms suggestive of, or related to, the Veteran's later diagnosed AML.  The January 1984 report is similarly silent for any evidence of AML.  A February 1995 pathology report shows that a bone marrow biopsy was consistent with acute leukemia.  

In September 1995, the RO denied service connection for AML, noting that although the Veteran had served in the Republic of Vietnam during the Vietnam Era, presumptive service connection was not warranted as AML was not on the list of diseases presumptively linked to herbicide exposure.  The RO also determined that there was no evidence showing that the Veteran's AML manifested within one year of discharge from service.

Since the September 1995 RO decision, new evidence that has been added to the record includes:  the Veteran's SSA records and associated private medical records, his lay statements, to include his September 2010 hearing testimony, and copies of photographs.  

A review of the medical records contained on the SSA records CD reveals a September 2006 letter from Community Cancer Care Specialists, wherein it is indicated that the Veteran had completed 10 years of surveillance and showed no evidence of recurrent AML.  The Veteran was considered to be cured of AML and it was noted that follow-up should be scheduled only on an as-needed basis.  

During his September 2010 hearing, the Veteran stated his belief that his AML was caused by his direct contact in service with gasoline and other solvents, to include benzene.  He also submitted copies of pictures that he stated were of him welding and working with solvents.  

Although the evidence submitted since the September 1995 RO decision is new in that it was not previously of record when the prior decision was made, it is not material as the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the claim; nor does the evidence raise a reasonable possibility of substantiating the Veteran's service connection claim in that the evidence does not suggest that the Veteran has a currently diagnosed leukemia related to service.  In so finding, the Board has considered whether the evidence could at least trigger the duty to assist, but finds that it does not.  See Shade, supra.  

For VA's duty to provide a medical examination to be triggered, there must first be "competent evidence of a current disability or persistent or recurrent symptoms of a disability."  McLendon, supra.  Here, the evidence of record establishes that prior to the Veteran petitioning to reopen his previously denied claim of service connection for AML, he was considered to be "cured" of that disease.  The September 2006 letter also stated that the Veteran showed no evidence of a recurrent disease.  In other words, he showed no continuous symptoms of AML.  There is no evidence of record to contradict the findings as recorded in the September 2006 letter.  Without evidence of a current disability, VA's duty to provide a medical examination is not triggered.  As such, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for AML must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Psoriasis

In this case, the evidence of record at the time of the September 1995 decision included:  the Veteran's STRs, a January 1984 VA examination report, private medical evidence, and lay statements from the Veteran.  

The Veteran's STRs do not contain a diagnosis of psoriasis.  They are silent for any symptoms suggestive of, or related to, psoriasis.  The January 1984 VA examination report failed to reveal evidence of psoriasis.  

Since the September 1995 RO decision, relevant new evidence that has been added to the record includes:  the Veteran's SSA records and associated private medical records, his lay statements, to include his September 2010 hearing testimony, and VA examination reports.

Notably, the December 2007 VA general medical examination for nonservice-connected pension purposes contained a diagnosis of psoriasis.  The examiner noted multiple erythematous macular rashes and old psoriatic lesions, as well as some active psoriatic lesions.  During his September 2010 Board hearing, the Veteran stated that he had multiple skin rashes in service and has, since that time, had problems with eczema and psoriasis.  

The Board finds the December 2007 VA examination report and the Veteran's testimony to be new evidence as it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.165(a).  It also meets the definition of "material evidence" as it relates to an unestablished fact necessary to substantiate the claim.  Id.  That is, the claim was previously denied because the evidence failed to show a current diagnosis of psoriasis.  Moreover, as will be discussed in further detail below, the Veteran's testimony, which is presumed credible, see Justus, supra, in connection with the VA examiner's diagnosis of psoriasis, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See Shade and McLendon, supra.  

As a result, the Board finds that the December 2007 VA examination report and the Veteran's September 2010 hearing testimony constitute new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for psoriasis is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Eye Disability

At the time of the September 1995 RO decision, the evidence consisted of the Veteran's STRs showing that he was treated in service for battery acid in his eye; the July 1984 VA examination report; and statements from the Veteran indicating that he was experiencing a increased sensitivity to light.  

Evidence submitted since the September 1995 RO decision consists of the Veteran's SSA records and associated medical records, VA examination reports, and lay statements.

In September 1995, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim for service connection for an eye disability as none of the evidence submitted since the September 1984 RO decision was relevant to that claim.  The claim had been previously denied because the evidence failed to show a current diagnosis.

Notably, the December 2007 VA eye examination report contains diagnoses of dermatochalasis, cataracts, not visually significant, and presbyopia.  Further, during his September 2007 Board hearing, the Veteran testified that he had been treated for vision problems by a private physician who had informed him that his current eye disabilities were related to service.  The Veteran indicated that he had submitted records from that private physician but noted that no such records were associated with the claims folder.  

This evidence is new as it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.165(a).  It also meets the definition of "material evidence" as it relates to an unestablished fact necessary to substantiate the claim.  Id.  That is, the claim was previously denied because the evidence failed to show a current diagnosed eye disability.  Moreover, as will be discussed in further detail below, the Veteran's testimony, which is presumed credible, see Justus, supra, in connection with the VA examiner's diagnoses, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See Shade and McLendon, supra.  

As a result, the Board finds that the December 2007 VA examination report and the Veteran's September 2010 hearing testimony constitute new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for an eye disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

D.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The RO received the Veteran's claim for service connection for acid reflux, PTSD, and AML in December 2006.  In November 2007, the RO sent to him a letter notifying him of the evidence required to substantiate those claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, pharmacy prescription records, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The November 2007 notice letter also informed him that his clam for AML had been previously denied in September 1995 as AML was not a disease associated with herbicide exposure, nor had it manifested within a year after service.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  He was further advised of VA's duty to assist, to include a statement that VA would not provide a medical examination unless his claim was reopened, and of his responsibilities in the adjudication of his claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim of service connection for acid reflux and with regard to his petition to reopen his previously denied claim of service connection for AML.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

As to the Veteran's claim for a higher initial rating for his service-connected PTSD, VA's General Counsel has held that VCAA notice is not required for downstream issues. VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 491.  In this case, service connection for PTSD was granted and a disability rating and effective date were assigned in the June 2008 rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes his STRs, service personnel records, his SSA records, which include private medical evidence, VA examination reports, and lay statements from the Veteran, to include his September 2010 hearing testimony.  The Board notes that the Veteran's representative has requested that the Board remand the Veteran's claim of service connection for acid reflux to afford the Veteran an opportunity to obtain a medical nexus opinion and records of treatment from Dr. A.  It was noted during his September 2010 hearing that the record would remain open for a period of 60 days for the Veteran to either provide the AOJ with the names and addresses of any private physician who may possess information relevant to the Veteran's claim or for the Veteran himself to provide the AOJ with any relevant records, to include a medical nexus opinion.  The Veteran did not provide the necessary authorization for release of information forms required for VA to attempt to obtain private treatment records or any further evidence in support of his claim.  Further, a review of the CD containing the Veteran's SSA records shows multiple records from the aforementioned private physician.  

The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2009).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  By failing to supply the requested information, the Veteran has failed to cooperate with VA's efforts to develop his claim to the maximum.  

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for acid reflux under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is:

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  Although the record demonstrates that the Veteran has a current diagnosis of that acid reflux and he has indicated that he first experienced acid reflux in service, there is no competent and credible evidence that that disability may be associated with service.  As determined above, the Veteran's statements regarding onset and continuity of symptomatology are not credible as they are contradicted by the Veteran's own application for benefits wherein he reported his acid reflux began in 1996.  Further, none of the medical evidence of record has related the Veteran's acid reflux to service.  Thus, there is no requirement to obtain a VA medical examination in connection with the Veteran's claim for service connection for acid reflux.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

As for the Veteran's claim for a higher initial rating for his service-connected PTSD, the Board finds that the Veteran was provided with an adequate VA medical examination in December 2007.  The VA examiner indicated that the claims folder had been reviewed and took into account the Veteran's subjective complaints as well as his reported military history.  The December 2007 VA examination report led to an award of service connection.  Thus, the Board properly assisted the Veteran by affording him an adequate VA examination. 

The Board notes that an extended period of time has gone by since the December 2007 VA examination.  However, the Veteran has not asserted, nor does the evidence demonstrate, that his PTSD symptomatology has worsened and undergone some material change since the December 2007 VA examination.  Indeed, at his September 2010 hearing, the Veteran specifically asserted that his PTSD symptoms had been relatively consistent since 2006 and had not undergone any dramatic increase in severity.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), to the extent required, were satisfied.

ORDER

Entitlement to service connection for acid reflux is denied.

Entitlement to an evaluation for service-connected PTSD in excess of 30 percent is denied.

As new and material evidence to reopen a claim of service connection for AML has not been submitted, the claim to reopen is denied.  

New and material evidence having been received, the claim of entitlement to service connection for psoriasis will be reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for an eye disability will be reopened.  To that limited extent, the appeal of this issue is granted.


REMAND

The Board finds that further development is necessary with respect to the Veteran's claims of service connection for an eye disability, psoriasis, ear infections, prostate problems, back and neck disabilities, neuropathy of the lower extremities, hearing loss and tinnitus.  

At the outset, the Board notes that the December 2007 VA eye examination report contains evidence of current eye-related disabilities.  Although the examiner indicated that those disabilities were age-related, he was not specifically requested to opine on the likelihood that any diagnosed eye disability was related to service, as that examination was rendered in connection with the Veteran's claim for nonservice-connected pension.  As stated above, the Veteran testified during his September 2010 hearing that his private physician indicated to him that his eye problems were related service.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of any current eye disability.  The examiner should therefore include a nexus opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed dermatochalasis, cataracts, and/or presbyopia (or any other eye-related disability found on examination) is attributable to his active military service.

The Board notes that the December 2007 VA general medical examination report also contains a current diagnosis of psoriasis.  As that examination also was conducted in connection with the Veteran's claim for nonservice-connected pension benefits, the examination report did not contain an opinion as to the likelihood that the Veteran psoriasis was related to active military service.  As stated above, the Veteran testified during his September 2010 hearing that he had multiple rashes in service and has since that time had problems with eczema and psoriasis.  The Veteran is competent to describe having a rash in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, supra (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Accordingly, the Board finds that the claim of service connection for psoriasis must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's current psoriasis.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's current psoriasis, or any other diagnosed skin condition, is attributable to his active military service.  

Further, with regard to the Veteran's claims for ear infections, the Board notes that a VA ear disease examination was requested in November 2007.  The examination request noted that the Veteran had been treated for ear infections in service and requested an opinion, with supporting rationale, as to whether it was at least as likely as not that the Veteran's claimed ear disability was related to service.  The scheduling sheet, however, indicates that the ear disease examination was cancelled by MAS (Medical Administration Services).  No reason for the cancellation was given and there is no indication that the Veteran failed to report for that examination or that he was ever notified that that examination had been scheduled.  Although the December 2007 general medical examination report included a discussion of the Veteran's claimed ear disability, that examination was conducted for nonservice-connected pension purposes and the examiner provided no opinion as to the likelihood that the Veteran's claimed ear disability was related to service.  

As it is unclear why the requested examination was cancelled and the information sought to be obtained is not otherwise contained in the record, the matter must be remanded for the Veteran to be scheduled for a VA ear disease examination to determine the nature and etiology of any current ear disability.  The examiner should include a nexus opinion as to whether it is at least as likely as not that any ear disease is attributable to his active military.

With regard to the Veteran's claim of service connection for a prostate condition, the Board notes that in February 2008, a VA genitourinary examination was requested.  That examination was also "cancelled by MAS" and no apparent explanation for the cancellation was provided.  Although the Veteran was afforded a VA peripheral nerves examination in March 2008, the report of which contains an assessment of the Veteran's prostate condition, it is not clear that that examination report contains the necessary information, as provided for in the VA genitourinary examination worksheet.  Moreover, the March 2008 examiner did not provide an opinion as to whether it was at least as likely as not that the Veteran's enlarged prostate was attributable to military service.  Rather, she indicated that that condition was not related to any service-connected disability.  Accordingly, the Board finds that the claim of service connection for prostate problems must also be remanded for the Veteran to be scheduled for a VA genitourinary examination to determine the nature and etiology of any current prostate disability.  The examiner should include a nexus opinion as to whether it is at least as likely as not that any diagnosed prostate disorder is attributable to the Veteran's active military service.

As noted above, the Veteran has been diagnosed with degenerative joint and disc disease with bilateral L4-L5 radiculopathy and peripheral neuropathy of both lower extremities.  At the outset, the Board notes that the Veteran has not been afforded a VA examination specific to his claimed back disability.  However, he was afforded a VA peripheral nerves examination in March 2008, which included an examination of the spine, and a December 2007 general medical examination for pension purposes that included x-rays results; neither of which, however, included a nexus opinion.  

The Veteran testified that he does not remember any specific injury to his back in service, but stated that he had back pain in service, which has persisted since that time.  Private medical and chiropractic records contained on the SSA records CD show treatment for back pain, to include spinal manipulations and several nerve blocks.  This record also shows that the Veteran suffered a work-related back injury and was ultimately awarded SSA disability benefits based, in part, on his back disability.  The Veteran indicated, however, that he had been receiving treatment for his back prior to his work injury.  

Based on the diagnosis of a back disability and the Veteran's assertion that he has experienced back pain since service, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of any current spine disability.  Thus, the VA examiner should identify all current spine disabilities and opine whether it is at least as likely as not that any such current disability is related the Veteran's active military service.  

Further, the March 2008 VA examiner concluded that the Veteran's bilateral L4-L5 radiculopathy was as likely as not related to his degenerative joint and disc disease of the spine.  She also opined that the Veteran's peripheral neuritis of the lower extremities was as likely as not related to the Veteran's chronic alcohol intake.  As the VA examiner has indicated an association between the Veteran's radiculopathy and his degenerative disc and joint disease of the spine, the Board finds that the Veteran's claims of service connection for neuropathy of the lower extremities must also be remanded, as those claims are intertwined with the Veteran's claim of service connection for back and neck disabilities.  Because resolution of the claim for service connection for a back and neck disability could well impact the claims for peripheral neuropathy, the issues should be considered together.

In this regard, the Board notes that although the March 2008 examiner opined that the Veteran's peripheral neuritis was likely the result of his chronic alcohol intake, she did not address which of the Veteran's reported symptoms were attributable to his peripheral neuritis and which to his radiculopathy.  The Veteran has consistently maintained that he experiences back pain with radiating pain and tingling in his legs.  He has more recently stated that he experiences pain and tingling in his feet.  Thus, because it is unclear from the March 2008 examination report whether the Veteran's claimed neuropathy of the lower extremities, and associated symptoms of pain and tingling in his legs and feet, may be related to his claimed spine disability, the VA examiner should, as part of the Veteran's spine examination, consider whether any spine disability results in the Veteran's reported neuropathy of the lower extremities or related symptoms.  

The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran was provided with a VA audiology examination in December 2007 for the purpose of determining whether the Veteran's hearing loss and tinnitus were are least as likely as not due to service.  At the outset, the Board notes that the December 2007 audiogram results fail to establish that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  His speech recognition scores, however, show that he has a current left ear hearing impairment.  The examination report also indicates that the Veteran suffered from tinnitus, the onset of which he stated to be 30 years prior.  

Regardless of whether the evidence demonstrates a current bilateral hearing loss disability or not, the Board finds that the matters must be remanded for a new audiology examination, as the opinion provided by the December 2007 VA audiologist is inadequate.

The VA audiologist opined that since discharge, audiological evaluation yielded normal hearing bilaterally, and therefore the Veteran's hearing loss is not due to military service.  She further opined that because the Veteran's tinnitus did not begin for 9 years after service, it was not at least as likely as not that the Veteran's tinnitus was related to military noise exposure.  The VA audiologist's reasoning is inconsistent with the Court's directive in Hensley v. Brown, wherein the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  5 Vet. App. 155, 160 (1993).  As the VA audiologist only referenced the Veteran's service entrance and separation audiograms in her report, her rationale was essentially based on the fact that there was no documentation of hearing loss or tinnitus in service.  She did not, however, discuss the possibility of a delayed onset hearing loss or tinnitus.  

Further, it appears from the VA audiologist's statement that she found the Veteran to have normal hearing bilaterally.  Despite that statement, she diagnosed him as having mild high frequency sensorineural hearing loss (4000-8000 Hz) in the right ear and mild sloping to a moderate high frequency hearing sensorineural hearing loss (4000-8000 Hz) in the left ear.  Thus, the audiologist's opinion is internally inconsistent.

Given the inconsistencies in the VA audiologist's report and the Court's directive in Hensley, the Board finds that the Veteran's claims of service connection for hearing loss and tinnitus must be remanded for the Veteran to be scheduled for a new VA audiology examination.  On remand, the VA audiologist should consider the Veteran's assertions of acoustic trauma in service (from guns, grenades, explosions) and the possibility of delayed onset hearing loss and tinnitus in rendering an opinion as to whether it is at least as likely as not that any hearing loss or tinnitus is related to service.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The AOJ should download and print out hard copies of the Veteran's SSA medical records on the compact disc provided by the SSA and then associate these printed records with the Veteran's claims file.

3.  After completion of the above development, schedule the Veteran for a VA examination in connection with his claim of service connection for an eye disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed dermatochalasis, cataracts, and/or presbyopia (or any other eye-related disability found on examination) is attributable to his active military service.  All opinions should be set forth in detail and explained in the context of the record.

4.  Schedule the Veteran for a VA ear disease examination in connection with his claim of service connection for ear infections.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (This should be done after action requested in paragraphs 1 and 2 above are completed to the extent feasible.)  

The examiner should determine whether the Veteran has a current ear-related disability.  The examiner should provide an opinion as to whether any currently diagnosed ear-related disability is attributable to his active military service.  All opinions should be set forth in detail and explained in the context of the record.  The examiner should specifically consider the Veteran's lay assertions regarding the frequency of ear and sinus infections since service, as well as his reported symptomatology.

5.  Schedule the Veteran for a VA genitourinary examination in connection with his claim of service connection for prostate problems.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (This should be done after action requested in paragraphs 1 and 2 above are completed to the extent feasible.)  

The examiner should be asked to determine the nature of any current prostate condition.  The examiner should provide an opinion as to whether any currently diagnosed prostate condition is attributable to his active military service.  All opinions should be set forth in detail and explained in the context of the record.  

6.  Schedule the Veteran for a VA spine examination in connection with his claim of service connection for back and neck disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (This should be done after action requested in paragraphs 1 and 2 above are completed.)  

The examiner should provide an opinion as to whether the Veteran's current degenerative joint and/or disc disease, or any other diagnosed back or neck disability, is at least as likely as not related to the Veteran's period of active military service.  The examiner should specifically consider the private medical records associated with the Veteran's SSA records showing treatment for back pain.  All opinions should be set forth in detail and explained in the context of the record.  

The examiner should also be asked to indicate whether the Veteran had any associated objective neurological abnormalities, especially any that appear to affect the lower extremities.  The examiner should consider the Veteran's reported symptoms of pain and tingling in his legs and feet and opine whether any diagnosed back disability results in the Veteran's reported neuropathy of the lower extremities or related symptoms.  If the examiner determines that those symptoms are attributable to something other than the Veteran's degenerative joint and/or disc disease, the examiner should so state and explain.  

7.  Schedule the Veteran for a VA audiology examination to evaluate his claim of service connection for hearing loss and tinnitus.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The audiologist should be asked to review the record, take a detailed history from the Veteran, and provide an opinion as to the medical probabilities that any right or left ear hearing loss is attributable to active military service.  The audiologist should also be asked to compare his or her findings and conclusions with the audiograms already of record.

An opinion should also be provided as to whether it is at least as likely as not the Veteran's tinnitus is related to the Veteran's active military service.  If a hearing loss disability is found, the examiner should specifically comment on whether tinnitus is the result of the same sensorineural impairment or other dysfunction that has caused the Veteran's defective hearing.  All opinions should be set forth in detail and explained in the context of the record.  

8.  Schedule the Veteran for a VA skin disease examination in connection with his claim of service connection for psoriasis.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (This should be done after action requested in paragraphs 1 and 2 above are completed to the extent feasible.)  

The examiner should determine whether the Veteran has a current skin disability.  The examiner should provide an opinion as to whether any currently diagnosed skin disability, including psoriasis, is attributable to his active military service.  All opinions should be set forth in detail and explained in the context of the record.  The examiner should specifically consider the Veteran's lay assertions regarding the onset of skin problems, as well as his reported symptomatology.

9.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

10.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

11.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


